Citation Nr: 1123771	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-28 078	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from June 13, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO reduced the rating for bilateral hearing loss from 20 percent disabling to 10 percent disabling effective June 1, 2007.

In September 2009, the Board restored a 20 percent evaluation for a bilateral hearing loss effective September 1, 2000.  The Board remanded the issue of entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss from June 13, 2008, for further development.


FINDINGS OF FACT

1.	The Veteran in this case served in the Air National Guard from February 1960 to April 1994.

2.	On June 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal through the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


